DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1 and 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey et al. (U.S. Publication 2008/0005729) (Harvey hereinafter) in view of Bhaskaran et al. (U.S. Patent 6,732,364) (Bhaskaran hereinafter) and Mizrachi et al. (U.S. Publication 2012/0324432).
7. 	As per claim 1, Harvey teaches a method of providing backend custom code extensibility, the method comprising: receiving custom code that defines custom backend features from a user for incorporation into a backend-as-a-service module that is configured to provide a backend service to a corresponding application [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010].
Harvey does not explicitly disclose but Bhaskaran discloses in response to receipt of a request from the corresponding application, automatically loading the custom code dynamically in a runtime hosted by the backend-as-a-service module while the runtime is running, using at least one element that includes at least one of (a) one or more processors, (b) physical hardware, or (c) electrical circuitry, to provide custom backend features that are defined by the custom code to the corresponding application [“The Awarelet Container 103 acts as a host for the derived Awarelets 101. It dynamically loads various derived Awarelets based on the configuration information from an Awarelet Repository 105,” col. 5, lines 21 - 24; “An Awarelet Application Adapter 109 provides the features necessary for bidirectional interaction with the Awarelet Container 103. An application developer extends these features in order to interact with the derived Awarelets 101 in the Awarelet Container 103. Different communication mechanisms like CORBA (Common Object Request Broker Architecture), HTTP (hyper text transfer protocol), Awareness Engines, and event servers, etc. can be used to push and pull the Awarelet Events 101 and the Awarelet Application Adapter 109 will encapsulate a default set of communication mechanisms, like HTTP and Lotus.RTM.” col. 7, lines 7-17; “Awarelet Backend services 320 provide access to, and management of, derived Awarelets 101 from the backend Awarelet Repository, as well as access to, and management of, configuration data for the derived Awarelets from the backend Awarelet Configuration. In addition, the Awarelet backend services 320 also provides integration and connectivity into basic event servers.” col. 7, line 65 - col. 8, line 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey and Bhaskaran available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey to include the capability of developing and dynamically deploying awarelets as taught by Bhaskaran, thereby providing a mechanism to dynamically load and execute software components to streamline the deployment process and to reduce the amount of system downtime.
Harvey and Bhaskaran do not explicitly disclose but Mizrachi discloses custom code, which is operable to explicitly invoke a default operation and to modify one or more inputs of the default operation before the default operation is performed [“A software server engine 120 may receive the API source code from the data source 110. The software server engine 120 may then perform operations in accordance with any of the embodiments described here. For example, the software server engine 120 may dynamically read API source command classes using reflection to help create a building block class 132 for each API command class. The software server engine 120 may also plant runtime readable embedded metadata (e.g., Java annotations) in the building block classes 132 to help a subsequent linking of blocks in a logical sequence in accordance with the runtime scenario. The linked building block classes 132 may be stored in a reusable runtime pool 130 to be accessed by multiple users and/or devices 140,” ¶ 0016; software server engine mapped to custom code; “a building block class associated with each API command class may be generated. The automatically generated building block classes may be associated with, for example, input classes, output classes, and/or command classes. According to some embodiments, a method associated with a building block class may correspond to an input class if the method name starts with "set" or "add." Similarly, a method associated with a building block class might correspond to an output class if the method name starts with "get." Further note that each building block class might be associated a primitive input associated with user input and/or non-primitive input associated with a dynamic input of data from another building block,” ¶ 0024; input/output classes mapped to default operations].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Mizrachi available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of dynamic server-based code modification in a runtime environment as taught by Mizrachi, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
8.	As per claim 21, Harvey, Bhaskaran and Mizrachi teach the method of claim 1. Harvey further teaches wherein the custom code is business logic [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010 system specifications mapped to business logic].
9. 	Claims 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Mizrachi in further view of Igotti (U.S. Publication 2003/0033443) (Igotti hereinafter).
10. 	As per claim 2, Harvey, Bhaskaran and Mizrachi teach the method of claim 1. Harvey, Bhaskaran and Mizrachi do not explicitly disclose but Igotti discloses wherein the runtime is a native runtime of the custom code [“the extensions are registered with a path to the host application dependent extension library at step 350. (The extensions allow custom code to be supplied to handle objects specific to the application.) This path contains the Java language native methods of the extension, and extension specific information used by the second category to initialize this extension.” ¶ 0036].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Mizrachi and Igotti available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Mizrachi to include the capability of virtual machine integration as taught by Igotti, thereby providing an . 
11. 	Claims 3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Mizrachi in further view of Yu (U.S. Patent 7,774,428) (Yu hereinafter) (Identified by Applicant in IDS). 
12. 	As per claim 3, Harvey, Bhaskaran and Mizrachi teach the method of claim 1. Harvey, Bhaskaran and Mizrachi do not explicitly disclose but Yu discloses wherein automatically loading the custom code dynamically in the runtime comprises: automatically loading the custom code dynamically in the runtime without necessitating that the runtime be re-loaded [a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, Lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Mizrachi and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Mizrachi to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Mizrachi and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Mizrachi to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
14. 	As per claim 6, Harvey, Bhaskaran and Mizrachi teach the method of claim 1. Harvey, Bhaskaran and Mizrachi do not explicitly disclose but Yu discloses wherein automatically loading the custom code dynamically in the runtime comprises: automatically loading the custom code, which is operable to call into the runtime to use a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Mizrachi and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Mizrachi to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
15. 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Mizrachi in further view of O’Brien (U.S. Publication 2007/0074187) (O’Brien hereinafter) (Identified by Applicant in IDS). 
16. 	As per claim 7, Harvey, Bhaskaran and Mizrachi teach the method of claim 1. Harvey, Bhaskaran and Mizrachi do not explicitly disclose but O’Brien discloses monitoring the custom code, using the runtime, while the custom code runs to determine whether at least one of a failure of the custom code or a bug in the custom code causes the corresponding application to become unresponsive [using a monitoring engine to gather operational information, such as failures and errors that are generated by applications, and determine if code fixes are necessary, ¶ 0039]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Mizrachi and O’Brien available at the time the invention was made, to modify the capability of developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Mizrachi to include the capability of monitoring software applications as taught by O’Brien, thereby improving system reliability and maintainability. 
17. 	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Mizrachi in further view of Williams et al. (U.S. Publication 2010/0180270) (Williams hereinafter) (Identified by Applicant in IDS) and Anagol-Subbarao et al. (U.S. Publication 2004/0221001) (Anagol-Subbarao hereinafter).
18. 	As per claim 8, Harvey, Bhaskaran and Mizrachi teach the method of claim 1. Harvey, Bhaskaran and Mizrachi do not explicitly disclose but Williams discloses provisioning a website, a database, and a set of uniform resource identifiers that correspond to the custom code in response to receiving the custom code [Instructions to modify the base configuration of an application running on a server are received from a user interface and installed on the server, ¶ 0050; servers, including web servers and database servers, execute web applications and process requests from database clients running on a user computer, ¶ 0030; the system also includes one or more databases, ¶ 0031; which suggests that the servers, databases and website have been provisioned to operate in conjunction with the various software applications]. 

Anagol-Subbarao discloses receiving a URI request at the back-end-as-a-service module that identifies at least one of the uniform resource identifiers in response to receipt of the request from the corresponding application; and executing the custom code in response to receiving the URI request [“The SOAP engine parses the XML to remove the SOAP "envelope", identifies the uniform resource locator (URL) from which the service call originated, identifies the requested service and service parameters, and the data type, and then invokes the required business logic to provide the requested service,” ¶ 0034].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Mizrachi, Williams and Anagol-Subbarao available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran, Mizrachi and Williams to include the capability of invoking business logic as taught by Anagol-Subbarao, thereby enhancing system operability and maintainability by using identifiers commonly applied in the art. 
s 9 and 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey et al. (U.S. Publication 2008/0005729) (Harvey hereinafter) in view of Bhaskaran et al. (U.S. Patent 6,732,364) (Bhaskaran hereinafter) and Ali et al. (U.S. Publication 2003/0105882) (Ali hereinafter).
20. 	As per claim 9, Harvey teaches a system to provide backend custom code extensibility, the system comprising: memory; an interface configured to receive custom code that defines custom backend features for incorporation into a backend-as-a-service module that is configured to provide a backend service to a corresponding application [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010].
Harvey does not explicitly disclose but Bhaskaran discloses one or more processors coupled to the memory, the one or more processors configured to automatically load the custom code dynamically in a runtime hosted by the backend-as-a-service module while the runtime is running to provide custom backend features that are defined by the custom code to the corresponding application in response to receipt of a request from the corresponding application [“The Awarelet Container 103 acts as a host for the derived Awarelets 101. It dynamically loads various derived Awarelets based on the configuration information from an Awarelet Repository 105,” col. 5, lines 21 - 24; “An Awarelet Application Adapter 109 provides the features necessary for bidirectional interaction with the Awarelet Container 103. An application developer extends these features in order to interact with the derived Awarelets 101 in the Awarelet Container 103. Different communication mechanisms like CORBA (Common Object Request Broker Architecture), HTTP (hyper text transfer protocol), Awareness Engines, and event servers, etc. can be used to push and pull the Awarelet Events 101 and the Awarelet Application Adapter 109 will encapsulate a default set of communication mechanisms, like HTTP and Lotus.RTM.” col. 7, lines 7-17; “Awarelet Backend services 320 provide access to, and management of, derived Awarelets 101 from the backend Awarelet Repository, as well as access to, and management of, configuration data for the derived Awarelets from the backend Awarelet Configuration. In addition, the Awarelet backend services 320 also provides integration and connectivity into basic event servers.” col. 7, line 65 - col. 8, line 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey and Bhaskaran available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey to include the capability of developing and dynamically deploying awarelets as taught by Bhaskaran, thereby providing a mechanism to dynamically load and execute software components to streamline the deployment process and to reduce the amount of system downtime.
The server runtime library 38 also provides other functions, such as invoking business methods on the remote objects 26 on behalf of the proxies 26S and collecting and sending changes made to the remote objects 26 to the proxies 26S along with the result of the business method call,” ¶ 0025].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Ali available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of services in a runtime environment as taught by Ali, thereby enhancing system operability and maintainability by using existing utilities. 
21.	As per claim 22, it is a system claim having similar limitations as cited in claim 21.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 21 above.
22.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Ali in further view of Igotti.
23.	As per claim 10, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.
24. 	Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Ali in further view of Yu. 
a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Ali and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Ali to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
26. 	As per claim 15, Harvey, Bhaskaran and Ali teach the system of claim 9. Harvey, Bhaskaran and Ali do not explicitly disclose but Yu discloses wherein the one or more processors are configured to automatically load the custom code dynamically in the runtime without necessitating that the runtime be re-loaded [a LDAP server application provides a plug-in interface through which plug-in modules are dynamically loaded by the LDAP server application and called in response to certain events (e.g., the initiation of an LDAP server operation or return of results of an LDAP server backend function call from LDAP server backend functions to or from a LDAP directory database.), col. 8, Lines 33 - 40]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Ali and Yu available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Ali to include the capability of dynamically loading code modules in a runtime environment as taught by Yu, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
27. 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Ali in further view of Mizrachi. 
28. 	As per claim 12, Harvey, Bhaskaran and Ali teach the system of claim 9. Harvey, Bhaskaran and Ali do not explicitly disclose but Mizrachi discloses wherein the custom code is operable to explicitly invoke a default operation and to modify one or more inputs of the default operation before the default operation is performed [“A software server engine 120 may receive the API source code from the data source 110. The software server engine 120 may then perform operations in accordance with any of the embodiments described here. For example, the software server engine 120 may dynamically read API source command classes using reflection to help create a building block class 132 for each API command class. The software server engine 120 may also plant runtime readable embedded metadata (e.g., Java annotations) in the building block classes 132 to help a subsequent linking of blocks in a logical sequence in accordance with the runtime scenario. The linked building block classes 132 may be stored in a reusable runtime pool 130 to be accessed by multiple users and/or devices 140,” ¶ 0016; software server engine mapped to custom code; “a building block class associated with each API command class may be generated. The automatically generated building block classes may be associated with, for example, input classes, output classes, and/or command classes. According to some embodiments, a method associated with a building block class may correspond to an input class if the method name starts with "set" or "add." Similarly, a method associated with a building block class might correspond to an output class if the method name starts with "get." Further note that each building block class might be associated a primitive input associated with user input and/or non-primitive input associated with a dynamic input of data from another building block,” ¶ 0024; input/output classes mapped to default operations].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Mizrachi available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of dynamic server-based code modification in a runtime environment as taught by Mizrachi, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
29. 	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Ali in further view of O’Brien. 
.
31. 	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran and Ali in further view of Williams and Anagol-Subbarao. 
32.	As per claim 16, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.
33.	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran, Williams and Anagol-Subbarao.
34. 	As per claim 17, Harvey teaches a computer program product comprising a computer-readable storage medium having computer program logic recorded thereon for enabling a processor-based system to provide backend custom code extensibility, by performing operations, the operations comprising: custom code, which defines custom backend features, which is configured for incorporation into a backend-as-a-service module, the backend-as-a-service module configured to provide a backend service to the corresponding application [“the front-end application allows users to define system specifications to be built and run by the back-end application. That is, each component-based software system comprises one or more sensor components selected from the predefined set of sensor components and configured by a user as needed to implement all or part of a desired sensor data process flow. With this framework, the user defines desired component-based software systems using the front-end application, and the back-end application dynamically builds and runs them, such that a target computer hosting the back-end application performs the desired sensor data processing,” ¶ 0010].
Harvey does not explicitly disclose but Bhaskaran discloses automatically load custom code dynamically in a runtime hosted by the backend-as-a-service module while the runtime is running to provide custom backend features that are defined by the custom code to a corresponding application in response to receipt of a request from the corresponding application [“The Awarelet Container 103 acts as a host for the derived Awarelets 101. It dynamically loads various derived Awarelets based on the configuration information from an Awarelet Repository 105,” col. 5, lines 21 - 24; “An Awarelet Application Adapter 109 provides the features necessary for bidirectional interaction with the Awarelet Container 103. An application developer extends these features in order to interact with the derived Awarelets 101 in the Awarelet Container 103. Different communication mechanisms like CORBA (Common Object Request Broker Architecture), HTTP (hyper text transfer protocol), Awareness Engines, and event servers, etc. can be used to push and pull the Awarelet Events 101 and the Awarelet Application Adapter 109 will encapsulate a default set of communication mechanisms, like HTTP and Lotus.RTM.” col. 7, lines 7-17; “Awarelet Backend services 320 provide access to, and management of, derived Awarelets 101 from the backend Awarelet Repository, as well as access to, and management of, configuration data for the derived Awarelets from the backend Awarelet Configuration. In addition, the Awarelet backend services 320 also provides integration and connectivity into basic event servers.” col. 7, line 65 - col. 8, line 4].

Harvey and Bhaskaran do not explicitly disclose but Williams discloses provision a website, a database, and a set of uniform resource identifiers that correspond to the custom code in response to receipt of the custom code [Instructions to modify the base configuration of an application running on a server are received from a user interface and installed on the server, ¶ 0050; servers, including web servers and database servers, execute web applications and process requests from database clients running on a user computer, ¶ 0030; the system also includes one or more databases, ¶ 0031; which suggests that the servers, databases and website have been provisioned to operate in conjunction with the various software applications]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran and Williams available at the time the invention was made, to modify the capability of developing and deploying sensor-enabled software applications as disclosed by Harvey and Bhaskaran to include the capability of customizing server applications as disclosed by Williams, thereby providing an additional use for the application and to provide a seamless method of customizing server applications in an efficient manner. 
 uniform resource identifiers [“The SOAP engine parses the XML to remove the SOAP "envelope", identifies the uniform resource locator (URL) from which the service call originated, identifies the requested service and service parameters, and the data type, and then invokes the required business logic to provide the requested service,” ¶ 0034].
It would have been obvious to one of ordinary skill in the art, having the teachings of Harvey, Bhaskaran, Williams and Anagol-Subbarao available at the time the invention was made, to modify the capability of rapidly developing and deploying sensor-enabled software applications as disclosed by Harvey, Bhaskaran and Williams to include the capability of invoking business logic as taught by Anagol-Subbarao, thereby enhancing system operability and maintainability by using identifiers commonly applied in the art. 
35.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran, Williams, Anagol-Subbarao and Igotti.
36.	As per claim 18, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.
37. 	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran, Williams and Ali in further view of Mizrachi. 
.
39. 	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey, Bhaskaran, Williams and Ali in further view of Yu. 
40.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
Response to Arguments
41.	Applicant argues on page 17 that Williams does not teach or suggest “provision a website, a database, and a set of uniform resource identifiers that correspond to the custom code in response to receipt of the custom code” as recited in amended claim 17.  However, the cited portions of Williams disclose a web server and database, along with the installation of an application and custom configuration corresponding to the application in a web server environment, with the custom configuration comprising a data model.  This suggests that the servers, databases and website have been provisioned to operate in conjunction with the various software applications, including the installed application, and that resource identifiers exist to allow the noted customizations to occur.
Conclusion
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C WOOD/Examiner, Art Unit 2193           

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193